While the title to land below high water mark on navigable waters is in the State, I am inclined to the view that a riparian proprietor, holding title to high water mark is vested with the right, in the absence of any statute to the contrary, to wharf out so as to reach the navigable portion of the stream or body of water, subject to police regulations by the State. And in cases where the public good requires it, the construction of wharves or piers may be entirely forbidden, or removed, by the State. Each riparian owner must exercise his right to wharf out in front of his property in such a way as not to impair the equal rights of his neighbors. See in this connection: Farnham on Waters, sections 43, 62, 113-b, 113-c, and 873; Geigor v. Filor, 8 Fla. 325; Alden v. Penney, 12 Fla. 348; Prior v. Swartz, 18 L. R. A. 668; Hanford v. St. Paul 
Duluth R. Co., 44 N.W. 1144, 7 L. R. A. 722; Yates v. Milwaukee, 10 Wall. 497; Miller v. Mendenhall, 44 N.W. 1141; Hastings v. Grimshaw (Mass.); 12 L. R. A. 617; Bradshaw v. Duluth Mill Co., 53 N.W. 1066; *Page 1055 
R. R. Co. v. Schurmier, 7 Wall. 272; Parke v. West Coast Packing Co., 5 L. R. A. 61, and note; Ferry Pass Inspector's Association v. White River Association, 57 Fla. 399. But the doctrine above alluded to does not change the title to the submerged lands below high water mark of navigable waters, which remains in the State. With this modification, I otherwise concur in the opinion of MR. JUSTICE DAVIS, and the conclusion reached.
                  ON PETITION FOR A REHEARING.